Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of criminal possession of a weapon in the third degree. Defendant contends that the People failed to establish that reasonable suspicion existed to justify the stop of the vehicle in which he was a passenger, and that all evidence derived therefrom should have been suppressed.
We agree with the People that defendant, a mere passenger in the vehicle, failed to establish a reasonable expectation of privacy in the vehicle and therefore lacks standing to challenge its search (see, People v Ponder, 54 NY2d 160, 164-166). Defendant was charged in the indictment and bill of particulars with constructive possession of a weapon pursuant to Penal Law § 265.02 (4). The People did not charge defendant with the statutory presumption of possession in Penal Law § 265.15 (3). Thus, contrary to defendant’s contention, the automatic standing rule does not apply (see, People v Wesley, 73 NY2d 351, 360-364; People v Millan, 69 NY2d 514). (Appeal from Judgment of Monroe County Court, Egan, J.—Criminal Possession Weapon, 3rd Degree.) Present—Pine, J. P., Fallon, Callahan, Doerr and Balio, JJ.